Citation Nr: 0332317	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  97-29 292A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for status post right radical mastoidectomy and left tympano-
mastoidectomy, chronic otitis media and mastoiditis, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1981 to April 
1988.

By rating decision in July 1989, service connection was 
granted for conductive deafness of the right ear and status 
post mastoidectomy of the right ear.  In May 1996, the 
veteran filed a claim for an increased rating for service 
connected disabilities.  This appeal arises from the October 
1996 rating decision from the Boston, Massachusetts RO that 
denied the veteran's claim for a compensable rating for 
conductive deafness of the right ear and for a compensable 
rating for status post mastoidectomy of the right ear.  

By rating action of May 1998, service connection was granted 
for deafness of the left ear and the veteran's disability was 
recharacterized as bilateral conductive deafness with an 
evaluation of 0 percent.  The veteran appealed for a 
compensable rating.

By rating action of August 1998, the RO recharacterized the 
issue regarding the ear disability to be an increased rating 
for status post right radical mastoidectomy and left tympano- 
mastoidectomy, chronic otitis media and mastoiditis (formerly 
rated as status post mastoidectomy, right ear), and an 
increase in the evaluation of this disability to 10 percent 
was granted.  The veteran has continued his appeal.

In May 1999, the veteran had a Central Office Board hearing. 

In September 1999, the Board denied the claim for a 
compensable rating for the service-connected bilateral 
conductive deafness.  In September 1999, the Board also 
remanded to the RO for further development the claim for an 
increased rating for status post right radical mastoidectomy 
and left tympano-mastoidectomy, chronic otitis media and 
mastoiditis, rated 10 percent, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321.

The Board notes that in June 2003, the veteran filed a claim 
of service connection for a right ankle disorder.  This claim 
has not been developed or adjudicated by the RO.  Therefore, 
the Board has no jurisdiction over the issue.  The issue is 
referred to the RO for appropriate action.

The Board observes that the veteran has moved from the 
Massachusetts to the Columbia, South Carolina area.  As a 
result, his claim has been transferred to the Columbia, South 
Carolina RO. 


REMAND

In October 2003, the Board informed the veteran that the 
veterans law judge who conducted the May 1999 hearing was no 
longer employed by the Board.  He was further informed that 
the law required that the veterans law judge who conducts a 
hearing on appeal must participate in any decision made on 
that appeal.  The veteran was then asked whether he wanted 
another Board hearing.  He responded that same month that he 
wanted to attend a hearing before a veterans law judge of the 
Board at the RO.  Thus, the RO must schedule a Travel Board 
hearing for the veteran.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2003); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).  Accordingly, the case is remanded for the following 
action:

The RO should schedule a personal hearing 
for the veteran before a Veterans Law 
Judge (of the Board of Veterans' Appeal) 
at the local VA Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




